          Case 1:20-mj-00187-ZMF Document 4 Filed 10/02/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
              v.                                     :      MAG. NO. 20-187 (ZMF)
                                                     :
REGINALD HACKNEY,                                    :
                                                     :
                   Defendant.                        :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E) of the federal bail

statute. The government requests that the following points and authorities, as well as any other

facts, arguments and authorities presented at the detention hearing, be considered in the Court’s

determination regarding pre-trial detention.

                                     I. Procedural History

       The defendant is charged by criminal complaint with one count Unlawful Possession of a

Firearm and Ammunition by a Person Convicted of Crime Punishable by Imprisonment for a Term

Exceeding One Year, in violation of Title 18 U.S.C. § 922(g)(1). At today’s initial appearance, the

government intends to orally move for detention pending trial pursuant to the above-referenced

provisions of the federal bail statute, and any additional provisions that may apply upon review of

the Pretrial Services Agency report. Upon agreement with the defense and in light of the current

national public health emergency related to COVID-19, the government intends to immediately

proceed to the detention hearing.
            Case 1:20-mj-00187-ZMF Document 4 Filed 10/02/20 Page 2 of 7




                              II. Legal Authority and Argument

       As a preliminary matter, the “rules concerning the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention] hearing.”

18 U.S.C. § 3142(f). Specifically, the presentation of hearsay evidence is permitted. Id.; United

States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the government is not required

to “spell out in precise detail how the government will prove its case at trial, nor specify exactly

what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986); United

States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should not

be used as a discovery device and cross-examination should be limited to the disputed issues, since

the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge to

obtain discovery. Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

       There are four factors under Section 3142(g) that the Court should analyze in determining

whether to detain the defendant pending trial: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) his history and characteristics;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the facts and

circumstances in this case require the Court to conclude that there is no condition or combination

of conditions that would assure the safety of the community. See 18 U.S.C. ' 3142(e)(1).

       A.      Nature and Circumstances of the Offenses Charged

       On Wednesday, September 23, 2020, at approximately 1:00 p.m., members of the

Metropolitan Police Department (MPD) Narcotics and Special Investigation Division (NSID),

executed multiple United States District Court search warrants within the District of Columbia.


                                                 2
            Case 1:20-mj-00187-ZMF Document 4 Filed 10/02/20 Page 3 of 7




Through investigation prior to the execution of the warrants, Officers were aware that multiple

individuals known to be members and associates of the target crew were recently in possession of

firearms.

       While approaching one of the search warrant locations – which has experienced a number

of recent shootings, including shootings that have occurred in broad daylight – Officers observed

a small group of individuals standing in the courtyard in front of 403 N Street Northwest,

Washington, D.C. Officers observed two individuals, Mr. Jaden Smith and Mr. Jamayl Johnson.

Officers had United States District Court search warrants for Mr. Smith and Mr. Johnson’s persons.

The group was stopped for the purpose of identifying individuals associated with the crew and to

identify individuals for which search warrants were active. Mr. Smith was subsequently searched

and arrested in reference to items seized during the search. Specifically, during the search of Mr.

Smith, officers recovered a plastic twist containing white powder substance in Mr. Smith’s front

pants pocket. The substance weighed approximately 6 grams with packaging and field-tested

positive for the presence of fentanyl. Officers also recovered a digital scale with white powder

residue from Mr. Smith’s person.

       During this stop, a known associate of the crew, later identified as Defendant Hackney,

was also located standing with Mr. Smith and other suspected members of the crew. He was

subsequently stopped. Officers on scene had prior knowledge that Defendant Hackney is known

to carry firearms. A protective pat down was conducted. During this pat down, Officers felt a hard

metal object in which was immediately recognized to a firearm in Defendant Hackney’s front pant

waistband.

       The firearm recovered from the waistband of Defendant Hackney was determined to be a


                                                3
            Case 1:20-mj-00187-ZMF Document 4 Filed 10/02/20 Page 4 of 7




Taurus 45 caliber semi-automatic handgun, Model 1911, bearing serial number NLR52251. The

firearm was loaded with eight (8) rounds of ammunition in the magazine and one (1) round in the

chamber. There are no firearm or ammunition manufacturers in the District of Columbia.

Therefore, the firearm and ammunition in this case would have traveled in interstate commerce.

Additionally, a check of the National Crime Information Center (NCIC) revealed that the firearm

was reported stolen out of Hampton, Virginia.

       A criminal history check of Defendant Hackney through NCIC confirmed that Defendant

Hackney has a prior felony conviction in the Superior Court for the District of Columbia, for

Burglary Two case number 2013 CF3 007118. Defendant Hackney was sentenced to twenty-four

(24) months for this offense with three (3) years of probation. Therefore, the defendant was aware

at the time of his arrest in this case that he had a prior conviction for a crime punishable by more

than one year.

       B.        Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also weighs in favor of

detention. The evidence against the defendant is very strong: the defendant did not throw or

otherwise get rid of the gun he was carrying, but had it in his waistband when the officers recovered

it. The firearm was loaded with one (1) round in the chamber and eight (8) rounds in the magazine.

There is also little double that the defendant was aware he had previously been convicted of

offenses punishable by more than one year, given that he had been sentenced to twenty-four (24)

months in a prior case.




                                                 4
            Case 1:20-mj-00187-ZMF Document 4 Filed 10/02/20 Page 5 of 7




       C.       The Defendant’s History and Characteristics

       The third factor, the history and characteristics of the person, similarly weigh in favor of

detention. The defendant’s criminal conduct has remained undeterred, as evidenced by his

contacts with the criminal justice system for the past several years and his repeated failures while

on supervision. The defendant has the following prior convictions as an adult:1

               Tampering with a GPS Detection Device (Failure to Charge) (D.C. Superior Court

                case 2017 CMD 013337). The defendant was sentenced to time served. The

                defendant was on supervised release in case 2013 CF3 007118 when he committed

                this offense.

               Burglary Two (D.C. Superior Court case 2013 CF3 007118). The defendant and

                another individual broke into a basement apartment with two complainants inside.

                The defendant was seen fleeing the apartment by an officer and apprehended. The

                defendant was on supervised release in case 2012 CF2 006111 when he committed

                this offense. The defendant was sentenced to twenty-four (24) months for this

                offense with three (3) years of supervised release. The defendant’s period of

                supervised release was to run from November 25, 2016-November 25, 2019. He

                tested positive for illicit substances on two (2) occasions in 2017 and was arrested

                for Tampering with a GPS Device (Failure to Charge) in case 2017 CMD 013337.

               Receiving Stolen Property $1000 or More (D.C. Superior Court case 2012 CF2-

                006111). The defendant admitted to riding in a car with a punched ignition without




1 The United States respectfully requests the opportunity to amend or supplement this
information upon receipt of the Pretrial Services Report.
                                                 5
            Case 1:20-mj-00187-ZMF Document 4 Filed 10/02/20 Page 6 of 7




                the permission of the owner. The car collided with a police vehicle and the

                defendant fled from the scene before he was apprehended. He was sentenced to six

                (6) months of incarcerations followed by three (3) years of supervised release, and

                $550.00 in restitution. The defendant was on probation in case 2011 DVM 001602

                when he committed this offense.

               Simple Assault (D.C. Superior Court Case 2011 DVM 001602). The defendant was

                sentenced to 180 days incarceration all suspended and a period of supervised

                probation. The defendant’s probation was revoked and he was resentenced to 60

                days incarceration on May 3, 2012.

       The government submits that this factor also weighs in favor of the defendant’s detention.

Additionally, the recent conviction for tampering with a GPS device demonstrates that the

defendant cannot comply with conditions, were the Court to place him on an ankle bracelet or on

home confinement.

       D.       Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. The Complaint alleges that

while prohibited from owning or possessing a firearm due to his prior offenses, the defendant

possessed a loaded firearm. The firearm that the defendant possessed had the potential to cause

serious bodily injury or the death of innocent persons in the community—especially when coupled

with the narcotics found on an individual the defendant was with at the time of his arrest. As noted

above, the defendant has had numerous failures while on supervision. Additionally, he has run

from law enforcement previously; and, within the last few years, was convicted of tampering with


                                                  6
          Case 1:20-mj-00187-ZMF Document 4 Filed 10/02/20 Page 7 of 7




his GPS device while on supervision.

       For these reasons, the government submits that the Court should order the defendant’s

detention during the pendency of this case to protect the community.

                                         III. Conclusion

       The government respectfully requests that the Court issue an Order granting its motion that

the defendant be held without bond pending trial.

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY

                                       By:          /s/
                                             ANDREA DUVALL
                                             AR Bar 2013114
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W., Fourth Floor
                                             Washington, D.C. 20530
                                             Telephone: (202) 252-6745
                                             E-mail: andrea.duvall2@usdoj.gov




                                                7
